UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-1308



In Re: HOMER W. WALKER,

                                                        Petitioner.



       On Petition for Writ of Mandamus.   (CA-95-450-5-BO)


Submitted:   May 25, 1999                   Decided:   June 1, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Homer W. Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
 PER CURIAM:

     Homer W. Walker has filed a petition for a writ of mandamus

seeking an order   to set aside a prefiling injunction entered by

the district court.    Mandamus is a drastic remedy to be used only

in extraordinary circumstances.       See Kerr v. United States Dist.

Court, 426 U.S. 394, 402 (1976). Mandamus relief is only available

when there are no other means by which the relief sought could be

granted, see In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and

may not be used as a substitute for appeal.         See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

right to such relief is “clear and indisputable.”       Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).       Walker has not

made such a showing.    Accordingly, we deny mandamus relief.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      PETITION DENIED




                                  2